Action to recover damages for personal injuries sustained by an infant through the alleged negligent operation of an automobile by defendant’s servant, and by the father of the infant to recover damages for loss of services and for medical expenses. Order granting plaintiffs’ motion for a preference and awarding other relief, reversed on the law and the facts, without costs, and the motion denied, without costs. In our opinion the discretion vested in the learned court was exercised improvidently. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., coneur.